IN THE COURT OF APPEALS OF NORTH CAROLINA

                                            No. COA16-970

                                          Filed: 16 May 2017

Durham County, No. 15 J 178

IN THE MATTER OF: K.B.


          Appeal by respondent-mother from orders entered 25 May 2016 by Judge

William A. Marsh, III, in Durham County District Court. Heard in the Court of

Appeals 17 April 2017.


          Senior Assistant County Attorney Cathy L. Moore for petitioner-appellee
          Durham County Department of Social Services.

          Administrative Office of the Courts, by GAL Appellate Counsel Matthew D.
          Wunsche, for Guardian ad Litem.

          Rebekah W. Davis for respondent-appellant mother.


          ELMORE, Judge.


          Respondent-mother appeals from the trial court’s orders adjudicating her son,

K.B. (Kirk)1, an abused, neglected, and dependent juvenile.                           For the following

reasons, we affirm.

                                            I. Background

          Respondent-mother and respondent-father adopted Kirk when he was five

years old. When Kirk was two years old, he tested positive for cocaine and was



1   A pseudonym is used to protect the juvenile’s identity and for ease of reading.
                                      IN RE K.B.

                                  Opinion of the Court



removed from his biological mother’s home. Kirk was placed in a foster home where

he resided for three years. His biological mother relinquished her parental rights and

his biological father’s parental rights were terminated by the court. Although Kirk’s

foster mother wished to adopt him, his foster father did not. Kirk was quickly placed

for adoption with respondents in July 2011 and the adoption was finalized in

December 2011.

      Shortly after adopting Kirk, respondent-mother became pregnant with twins,

a boy and a girl. Kirk began to act out and exhibit behavioral issues. Respondent-

mother attributed Kirk’s change in behavior to his past experience of being displaced

by a new baby boy in his foster home.

      From 21 February 2012 to 9 November 2015, the Durham County Department

of Social Services (DSS) received fifteen Child Protective Services (CPS) reports

regarding Kirk. DSS substantiated three reports filed 7 May 2012, 11 September

2013, and 26 September 2013 for neglect due to improper discipline. Respondent-

mother admitted to hitting Kirk with a ruler in 2012, and Kirk was found to have

thirty to fifty belt marks on his buttocks, right thigh, and hip in September 2013.

Respondent-father admitted that he and respondent-mother spanked Kirk as a form

of discipline. After the September 2013 reports, DSS began in-home services with

the family. They completed the services and the case was closed in July 2014.




                                         -2-
                                       IN RE K.B.

                                   Opinion of the Court



      Because respondents continued to have issues with Kirk’s behavior, he was

placed in a kinship placement from 26 September to 7 October 2013, a therapeutic

foster home from 23 October 2013 to 31 March 2014, and the Wright School from 2

February to 10 September 2015.

      After Kirk returned home from the Wright School, DSS received a CPS report

on 9 November 2015 alleging that Kirk had “ ‘black and bruising’ around the left eye,

. . . bruising around the lips, scratches on the bridge of the nose, and below the lips,

[Kirk’s] right pointer finger [was] swollen from the knuckle to the tip and the side of

the fingers on the right hand [were] punctured.”          The report also alleged that

respondents did not seek a psychiatrist for Kirk as recommended upon his release

from the Wright School and allowed Kirk’s prescription for Prozac to lapse from 30

October to 10 November 2015, at a minimum.

      DSS filed a petition on 13 November 2015 alleging that Kirk was an abused

juvenile in that respondents “inflicted or allowed to be inflicted on the juvenile a

serious physical injury by other than accidental means.” Specifically, the petition

alleged that on or about 8 November 2015, Kirk “sustained a black eye, and broken

right index finger. The injuries are unexplained. Neither parent or grandmother

could provide an explanation for the injuries. After a visit to his psychiatrist, it was

stated that his injuries are not self-inflicted.” DSS also alleged that Kirk was a

neglected juvenile in that he “does not receive proper care, supervision, or discipline



                                          -3-
                                      IN RE K.B.

                                  Opinion of the Court



from the juvenile’s parent, guardian, custodian, or caretaker.”       Specifically, the

petition alleged that on or about 9 November 2015, respondent-father and the

grandmother “were home at the time [Kirk] sustained the injuries but neither could

provide an explanation as to what happened to the child.” As a result, DSS was

granted nonsecure custody of Kirk.

      The trial court held an adjudication hearing on 13 to 14 April 2016, and on 9

to 10 May 2016. Dr. Beth Herold was accepted as an expert in the field of child

physical abuse, child neglect, and child maltreatment. Dr. Herold treated Kirk in

November 2015 after receiving a referral from DSS. When she saw Kirk, he “had a

broken finger,” “bruises on his face, he had a busted lip, and he had an injury to his

chest, some sort of a contusion. He had a purple and yellow bruise and some linear

marks through it.” Kirk offered multiple explanations for his injuries, claiming “that

he got hit with a rake, that he was wrestling with his father, that he was doing

cartwheels, that he dropped a weight on his finger, and that he did it himself.” Dr.

Herold testified that Kirk’s injuries were not consistent with his explanations or with

typical self-injury behavior. She opined that it was “highly probable” Kirk was

physically abused.

      The DSS social worker, Pamela Stanton, testified that at the time of the CPS

report respondent-mother told her that Kirk had been off Prozac for at least a week

and that “she was sure that some of his behaviors that he was experiencing or



                                         -4-
                                               IN RE K.B.

                                           Opinion of the Court



displaying in school [were] due to that.” Stanton also testified that Kirk gave multiple

histories for his injuries, including that he had punched himself in the face, but none

explained the severity of injuries he sustained. She testified further that DSS did not

receive any reports regarding injuries to Kirk while he was in his other placements

outside respondents’ home, and that there were instances where mental health

treatment was recommended for Kirk but never accessed by respondents. Finally,

Stanton testified that respondent-mother previously requested Kirk be removed from

her home in 2012 and April 2014, when she told DSS: “I need someone to come get

this boy, because if I lay my hands on him, it won’t be good.”

          Respondent-mother testified that she only asked Kirk to be removed from her

home when it became “a safety concern,” and that she had not spanked Kirk since

2013. She claimed that she was not home when Kirk sustained the injuries in

November 2015 and did not know how Kirk was injured: “I was at work during the

time that he allegedly snuck out of the home. By the time I got home, he visually had

marks on him.”

          After the hearing, the trial court entered an order on 25 May 2016 adjudicating

Kirk an abused, neglected, and dependent juvenile. Respondent-mother entered

written notice of appeal.2




2   Respondent-father did not appeal and is not a party to this appeal.

                                                   -5-
                                      IN RE K.B.

                                  Opinion of the Court



                                   II. Discussion

A. Adjudication of Dependency

      Respondent-mother first argues the trial court erred in adjudicating Kirk a

dependent juvenile because the petition only alleged that Kirk was abused and

neglected. We disagree.

      “The pleading in an abuse, neglect, or dependency action is the petition.” N.C.

Gen. Stat. § 7B-401 (2015). In an adjudicatory hearing on a juvenile abuse, neglect,

or dependency petition, a trial court is required to “adjudicate the existence or

nonexistence of any of the conditions alleged in a petition.” N.C. Gen. Stat. § 7B-802

(2015) (emphasis added). “If the court finds . . . that the allegations in the petition

have been proven by clear and convincing evidence, the court shall so state” in a

written order. N.C. Gen. Stat. § 7B-807(a) (2015) (emphasis added).

       “[A]llegations in a petition may include specific factual allegations attached to

a form petition for support.” In re D.C., 183 N.C. App. 344, 349, 644 S.E.2d 640, 643

(2007) (citation omitted) (internal quotation marks omitted). Moreover, “[w]hile it is

certainly the better practice for the petitioner to ‘check’ the appropriate box on the

petition for each ground for adjudication, if the specific factual allegations of the

petition are sufficient to put the respondent on notice as to each alleged ground for

adjudication, the petition will be adequate.” Id. at 350, 644 S.E.2d at 643.

      A “dependent juvenile” is defined as



                                         -6-
                                      IN RE K.B.

                                  Opinion of the Court



             [a] juvenile in need of assistance or placement because (i)
             the juvenile has no parent, guardian, or custodian
             responsible for the juvenile’s care or supervision or (ii) the
             juvenile’s parent, guardian, or custodian is unable to
             provide for the juvenile’s care or supervision and lacks an
             appropriate alternative child care arrangement.


N.C. Gen. Stat. § 7B-101(9) (2015).

      Here, DSS did not “check the box” alleging dependency on the form petition

filed on 13 November 2015. The allegations attached to the petition, however, were

sufficient to put respondent-mother on notice that dependency would be at issue

during the adjudication hearing. The attached specific statement of facts alleged:

             The child [Kirk] (9 years old) has “black and bruising”
             around the left eye, bruising around the lips, scratches on
             the bridge of the nose, and below the lips, the child’s right
             pointer finger is swollen from the knuckle to the tip and the
             side of the fingers on the right hand are punctured all [sic]
             the injuries listed above were unexplained by the legal
             custodians.

             The legal custodian was unable to provide an alternative
             placement resource for the child. The child is diagnosed
             with ODD, PTSD, Adjustment DX, reactive attachment DX
             and suicidal thoughts. The child was prescribed the
             following medications Prozac 10mg and adderal [sic] 40
             mg.

             The legal custodian reported the child left the home several
             times over the weekend and the injuries were sustained.
             The legal custodian failed to provide proper supervision.

(Emphasis added.) These allegations encompass the language reflected in the

statutory definition of dependency—specifically, that respondent-mother failed “to


                                         -7-
                                       IN RE K.B.

                                   Opinion of the Court



provide for [Kirk’s] care or supervision and lacks an appropriate alternative child care

arrangement.” N.C. Gen. Stat. § 7B-101(9). Moreover, the first sentence of the trial

court’s order entering stipulations for adjudication provides: “This matter coming on

to be heard before the undersigned judge [ ], on the Durham County Department of

Social Services (DSS) petition alleging abuse, neglect and dependency.” (Emphasis

added.)   The record shows that respondent-mother had adequate notice that

dependency would be at issue during the adjudication phase of the proceedings.

B. Adjudication of Abuse

      Respondent-mother next argues the trial court erred in adjudicating Kirk an

abused juvenile because the court’s findings of fact do not support its conclusions that

Kirk was abused.

      We review a trial court’s adjudication order “to determine ‘(1) whether the

findings of fact are supported by clear and convincing evidence, and (2) whether the

legal conclusions are supported by the findings of fact.’ ” In re T.H.T., 185 N.C. App.
337, 343, 648 S.E.2d 519, 523 (2007) (quoting In re Gleisner, 141 N.C. App. 475, 480,

539 S.E.2d 362, 365 (2000)), aff’d as modified, 362 N.C. 446, 665 S.E.2d 54 (2008). “If

such evidence exists, the findings of the trial court are binding on appeal, even if the

evidence would support a finding to the contrary.”             Id. (citation omitted).

Unchallenged findings of fact are deemed supported by sufficient evidence and are

binding on appeal. Koufman v. Koufman, 330 N.C. 93, 97, 408 S.E.2d 729, 731 (1991).



                                          -8-
                                       IN RE K.B.

                                   Opinion of the Court



“The trial court’s ‘conclusions of law are reviewable de novo on appeal.’ ” In re D.H.,

177 N.C. App. 700, 703, 629 S.E.2d 920, 922 (2006) (quoting Starco, Inc. v. AMG

Bonding & Ins. Servs., 124 N.C. App. 332, 336, 477 S.E.2d 211, 215 (1996)).

      Respondent-mother contends that the evidence of abuse did not meet the clear

and convincing standard.     She argues that the trial court’s findings of fact and

conclusion of law stating that respondents’ failure to properly supervise Kirk and

maintain his medication led to a risk of injury would support neglect, not abuse.

      An “abused juvenile” is defined in relevant part as

             [a]ny juvenile less than 18 years of age whose parent,
             guardian, custodian, or caretaker:

             a. Inflicts or allows to be inflicted upon the juvenile a
                serious physical injury by other than accidental means;

             b. Creates or allows to be created a substantial risk of
                serious physical injury to the juvenile by other than
                accidental means . . . .

N.C. Gen. Stat. § 7B-101(1) (2015).

      The trial court concluded that Kirk was abused in that respondents “create[d]

or allow[ed] to be created a substantial risk of serious physical injury to the juvenile

by other than accidental means,” and that respondents “inflict[ed] or allow[ed] to be

inflicted on the juvenile serious physical injury by other than accidental means.” In

support of its conclusions, the trial court made the following findings of fact relevant

to abuse:



                                          -9-
                         IN RE K.B.

                     Opinion of the Court



14. From February 21, 2012 to November 9, 2015, Durham
DSS received a total of fifteen (15) reports of abuse or
neglect regarding the child . . . .

....

13. [sic] Since being placed in [respondent-mother’s] home,
[Kirk] has been placed in a kinship placement from
September 26, 2013 to October 7, 2013; a therapeutic foster
home from October 23, 2013 to March 31, 2014; and the
Wright School from February 2, 2015 to September 10,
2015. The child experienced no substantial injuries in any
of the placements outside of the parents’ home.

....

16. At various times, [Kirk]’s medication regimen has
been: Adderall since 2010 for ADHD, ceased when placed
with [respondents]; restarted Adderall XR 40mg daily in
2012, and from 2/2015 - 5/2015 he was in residential care
at the Wright School where Fluoxetine 10mg daily was
added. While at Wright School, [Kirk] was taken off of
Depakote and was given Celexa. When discharged from
Wright School, [Kirk] was being weaned off of Celexa and
Prozac because of stomach pain. [Kirk] was on Adderall
and Prozac at home until the parents let prescription for
Prozac lapse on October 29, 2015.

17. The child has had various diagnoses over time,
including but not limited to Reactive Attachment Disorder
(RAD), PTSD, ADHD, ODD, Adjustment Disorder, and
Disruptive Behavior.

18. Durham DSS received a report of abuse on November
9, 2015, stating that: The child has “black and bruising”
around the left eye, the child has bruising around the lips,
scratches on the bridge of the nose, and below the lips, the
child’s right pointer finger is swollen from the knuckle to
the tip and the side of the fingers on the right hand are
punctured. The reporter says that the child is prescribed


                            - 10 -
                         IN RE K.B.

                     Opinion of the Court



Adderall and was prescribed Prozac while in the Wright
School. The reporter says that upon the child’s discharge
from the Wright School the parents did not seek a
psychiatrist to manage the child’s prescriptions and the
child has been out of the medications for approximately two
weeks. The reporter says that the mother says that the
father will have the prescriptions filled. The reporter says
that when the child is not taking the Prozac he is irritable
and cries. He was without the Prozac from October 30,
2015, until November 10, 2015, at a minimum.

19. At the direction of Durham DSS, the parents took the
child to the Duke ER the night of November 9, 2015,
because of the injury to the finger. The orthopedic consult
found “a moderately displaced fracture of the middle
phalanx of the index finger. Minimal clinical deformity
and neurovascularly intact. The doctors were unable to
determine injury mechanism or age of fracture from x-rays
or exam. Being worked up for NAT [non-accidental
trauma] due to conflicting stories and bruised chest and
eyes.” The child received an ED psychiatric evaluation at
that time.

....

25. The CME and Dr. Knutson concluded that the child’s
injuries were not self-inflicted.

26. The discharge recommendations from the Wright
School were not followed by the parents.

27. On November 13, 2015, the child had two black eyes, a
fractured finger, bruising around his lips, scratches across
his nose and a puncture wound on [his] finger. Various
conflicting explanations were given for these injuries.

28. It is the recommended and customary practice of CPS
investigators to seek out and review prior CPS reports and
the investigative records for same. Social Worker Pam
Stanton did so in [Kirk’s] case, reviewing records of the


                            - 11 -
                          IN RE K.B.

                      Opinion of the Court



CPS reports described in paragraph 12 above, and
examining photographs of prior injuries found within those
records. The patterns of conduct evident in the prior
reports were duly considered in DSS’s decision to
substantiate physical abuse in its most recent
investigation. The social worker and her superiors also
relied on statements from mother and information
gathered since November 15, 2015, the records of the
Wright School, and the 2013 and 2015 CANMEC reports,
in its substantiation.

29. This Court does not need to determine what is or is not
in the parents’ hearts or whether or not they love the child.
The Court would like to believe they do and have become
frustrated in their efforts. However, they are not capable
of parenting this child in an appropriate manner. There
are too many reports, whether the reports are looked at in
isolation or looking at the totality of this child’s experience.
Because of his emotional difficulties, he is a difficult child
to parent, and it appears he did not meet their
expectations; and they are unable to meet his needs for
appropriate discipline, or emotional and medical
nurturing. Perhaps, he needs them to be hypervigilant,
and they should be, because of what appears to be a pattern
of injuries any conscientious parent would take into
account and have more supervision. Given their work
schedules and the creation of their own family perhaps
they do not have the time or capacity to do what is needed
for [Kirk]. The extent of his injuries and the lack of
reasonable explanation for them creates a condition which
is likely to lead to serious physical injury. While the
medical professional is saying more likely than not, the
Court believes that the totality of the circumstances is
clear and convincing.

30.    To make sure that he does not hurt himself,
accidentally or deliberately, the parents have a duty to take
proper precautions. The Court received and credits the
testimony of Dr. Herold that children with emotional
difficulties who cut and jab themselves do so because the


                             - 12 -
                                     IN RE K.B.

                                 Opinion of the Court



            body provides a release of dopamine which has a calming
            effect. The injuries noted in [Kirk] are not of the kind
            typically self-inflicted by children seeking this dopamine
            release. Dr. Herold explained injuries are also possible
            from regular childhood activities and when children
            misjudge their capabilities and that this is not self-harm
            for the purposes of our evaluation.

            31. Various agencies and professionals have attempted to
            support [respondents] with parenting tools, and sometimes
            our ways of learning are difficult to change. The belt loop
            marks from the past are inappropriate.

            32. [Respondent-mother] testified that she no longer
            physically disciplines [Kirk] for fear of getting in trouble.
            When asked if she resented the frequent CPS reports
            concerning her family, she stated that they had resulted in
            a situation in which she had in her home “a child I can’t
            discipline[.]”   Physical punishment has diminishing
            returns. You cannot beat incorrect behavior out of a child.
            It is unfortunate that she does not recognize this.

            33. The parents are incapable of learning correct discipline
            and care at this time. Unless they acknowledge their role
            in causing this child physical and emotional harm, accept
            him and his special needs, and commit to the hard work
            necessary to safely meet those needs, they will likely
            continue to be unable to parent this child.

Respondent-mother challenges Findings of Fact Nos. 25, 27, and 29 as not supported

by the evidence. We address each in turn.

      Respondent-mother first challenges Finding of Fact No. 25, in which the court

found that the child medical exam (CME) and psychiatrist, Dr. Katherine Hobbs

Knutson, concluded that Kirk’s injuries were not self-inflicted, as not supported by

the evidence. Indeed, neither the CANMEC report nor Dr. Knutson specifically


                                        - 13 -
                                       IN RE K.B.

                                   Opinion of the Court



concluded that the injuries presented by Kirk were not self-inflicted. Rather, the

CANMEC report and Dr. Knutson expressed concern that Kirk was physically abused

because his injuries were not consistent with the typical self-injury behavior of

cutting, burning, pinching or hitting, and that it would be rare to cause the extent of

physical injury presented by Kirk by hitting himself. The report and Dr. Knutson

then concluded that it was “highly probable” that Kirk was physically abused. During

the hearing, Dr. Herold testified that “[p]robable is one step below clear and one step

above suspicious,” and that she could not “say with 100 percent certainty” that Kirk

was physically abused.     Because the CANMEC report and Dr. Knutson did not

definitively conclude that the injuries were not self-inflicted, but only that they were

not consistent with typical self-injurious behavior, we hold Finding of Fact No. 25 is

not supported by the evidence.

      Respondent-mother challenges the portions of Findings of Fact Nos. 27 and 29

in which the court found that conflicting explanations were given for Kirk’s injuries.

Respondent-mother argues this finding is not supported by the evidence because once

Kirk stated that he hit himself in the eye and caused the bruises, he never wavered

from this explanation. Respondent-mother contends that the alleged inconsistencies

in the CANMEC report were exaggerated and inaccurate. However, Dr. Herold

testified at the hearing that Kirk gave multiple histories for the injuries, including




                                          - 14 -
                                      IN RE K.B.

                                  Opinion of the Court



that he was hit by a rake, that he was wrestling with his father, that he was doing

cartwheels, that he dropped a weight on his finger, and that he did it to himself.

      Stanton also testified at the hearing that Kirk offered multiple explanations

for the injury to his finger, including someone stepping on it and playing with a

weight, and that Kirk initially said he did not know what happened to his eye, then

said he was hit with a rake, and finally stated that he hit himself in the face. In the

Center for Child and Family Health report, admitted into evidence at the hearing,

the clinician noted that during her interview with respondent-mother in December

2015, respondent-mother “asserted that [Kirk] gave several stories [for his injuries]

including a rake hurting him, a friend hurt him, and that he had done it himself

because he was worried about being in trouble when asked about how he had hurt

his eye.”

      Further, the CANMEC report indicates that respondent-mother told the

clinician that “[w]hen the DSS worker came, [Kirk] kept changing his story.” Dr.

Herold also concluded in the CANMEC report:

             The histories surrounding [Kirk’s] injuries have been
             inconsistent. The histories have ranged from dropping a
             weight on his finger, to doing cart wheels, to someone
             stepping on his finger. With regards to the bruises on his
             eyes, histories have included being hit by a friend [ ],
             hitting himself, and getting hit with a rake. When asked
             about the large bruise on his chest, [Kirk] reported not
             knowing it was there and not knowing how he sustained it.
             He then reported that he hit himself in the chest as well as
             him wrestling with his father.


                                         - 15 -
                                      IN RE K.B.

                                  Opinion of the Court




This is competent evidence to support the trial court’s findings that Kirk gave

inconsistent explanations for his injuries.

      Respondent-mother also challenges the portion of Finding of Fact No. 29, in

which the court found: “The extent of his injuries and the lack of reasonable

explanation for them creates a condition which is likely to lead to serious physical

injury. While the medical professional is saying more likely than not, the Court

believes that the totality of the circumstances is clear and convincing.” Respondent-

mother argues that this finding is not supported by the evidence because the evidence

supports only a conclusion that it was less than clear that Kirk had been abused.

Respondent-mother also challenges Conclusion of Law No. 2, in which the court

concluded that the experts were “being cautious” in their assessments that it was

only “highly probable” Kirk was physically abused.

      The experts based their conclusions that Kirk was physically abused on the

extent of the unexplained injuries and their belief that Kirk could not have caused

such injuries to himself. However, the trial court appears to base its conclusion that

Kirk was abused, in part, on respondents allowing Kirk to cause the injuries to

himself. The trial court’s findings support this conclusion.

      Respondent-mother stipulated, and the trial court found, that she allowed

Kirk’s Prozac prescription to lapse for a period of time, and respondent-mother

admitted to the examining doctors that she believed Kirk’s lack of medication caused


                                         - 16 -
                                      IN RE K.B.

                                  Opinion of the Court



his behavior problems. The trial court also found that respondents did not follow up

with a psychiatrist after his discharge from the Wright School as recommended, and

failed to properly supervise Kirk “[t]o make sure that he does not hurt himself.”

These findings show that despite being aware of Kirk’s mental health and behavior

issues, respondents failed to provide adequate supervision and properly maintain

Kirk’s medication which caused his unbalanced behavior in early November. Even if

inflicted by Kirk on himself, the injuries were nevertheless the result of physical

harm “by other than accidental means” that respondents allowed to occur due to their

failure to maintain Kirk’s medication and provide adequate supervision to meet

Kirk’s special needs.

      The court also found that Kirk did not experience any substantial injuries in

any of the placements outside of respondents’ home. This finding shows that Kirk’s

other placements were able to provide proper supervision and prevent Kirk from

causing any self-harm. It was only in respondents’ care that Kirk was able to cause

significant injury to himself.   Therefore, the trial court’s findings support the

conclusions that Kirk was abused in that respondents created a substantial risk of

physical injury to Kirk by other than accidental means, and that respondents inflicted

or allowed to be inflicted on Kirk serious physical injury by other than accidental

means.

C. Adjudication of Neglect



                                         - 17 -
                                       IN RE K.B.

                                   Opinion of the Court



      Finally, respondent-mother argues the trial court erred in adjudicating Kirk

neglected because the evidence and findings of fact did not support such a conclusion.

We disagree.

      A “neglected juvenile” is defined in relevant part as

               [a] juvenile who does not receive proper care, supervision,
               or discipline from the juvenile’s parent, guardian,
               custodian, or caretaker; or who has been abandoned; or
               who is not provided necessary medical care; or who is not
               provided necessary remedial care; or who lives in an
               environment injurious to the juvenile’s welfare . . . .

N.C. Gen. Stat. § 7B-101(15) (2015).

      Respondent-mother first challenges Finding of Fact No. 26, in which the court

found that respondents did not follow the discharge recommendations from the

Wright School. However, the DSS social worker testified that part of Kirk’s discharge

plan from the Wright School recommended obtaining a psychiatrist for Kirk, which

respondents did not do. As a result, Kirk did not have a doctor to refill his Prozac

prescription, and the prescription lapsed for nearly two weeks. This is competent

evidence to support the trial court’s finding.

      Respondent-mother also challenges the trial court’s Finding of Fact No. 32, in

which it found that respondent-mother thought the frequent CPS reports resulted in

her having a child in her home that she could not discipline, and that “it is

unfortunate that [respondent-mother] does not recognize” that “[y]ou cannot beat

incorrect behavior out of a child.”        However, because we deem this finding


                                          - 18 -
                                      IN RE K.B.

                                  Opinion of the Court



unnecessary to support the adjudication of neglect, we need not address this

challenge as any error would not constitute reversible error. See In re T.M., 180 N.C.

App. 539, 547, 638 S.E.2d 236, 240 (2006) (“When . . . ample other findings of fact

support an adjudication of neglect, erroneous findings unnecessary to the

determination do not constitute reversible error.” (citation omitted)).

      The remaining findings are sufficient to support the trial court’s conclusion

that Kirk is neglected. The trial court found that respondent-mother is “unable to

meet [Kirk’s] needs for appropriate discipline, or emotional and medical nurturing[,]”

did not provide Kirk proper supervision to deal with his emotional difficulties and

behavior issues, did not follow the discharge recommendations from the Wright

School recommending Kirk see a psychiatrist, and allowed Kirk’s prescription for

Prozac to lapse for a period of two weeks. Dr. Herold testified at the hearing that

“Prozac is not a medication that you want to just stop” and that doing so could cause

side effects. These findings show that respondent-mother failed to provide proper

supervision for Kirk and failed to keep his medication current.

      Additionally, in her brief respondent-mother admitted that the trial court’s

Findings of Fact Nos. 29–30 and 32–33 “tracked the definition of neglect” while

arguing that they did not support an adjudication of abuse. We hold the trial court’s

findings support its conclusion that Kirk is a neglected juvenile in that respondents

failed to provide proper supervision for Kirk.



                                         - 19 -
                                       IN RE K.B.

                                  Opinion of the Court



                                  III. Conclusion

      For the reasons stated above, we affirm the trial court’s adjudications of abuse,

neglect, and dependency. Respondent-mother has not raised any issues on appeal

pertaining to the disposition order.

      AFFIRMED.

      Judges HUNTER, JR. and ZACHARY concur.




                                         - 20 -